Appeal by the People from an order of the County Court, Nassau County, entered April 27, 1973, which, without a hearing, granted defendant’s, motion to dismiss the indictment, upon the ground that defendant had not been afforded a speedy trial. Order reversed, on the law, motion denied and indictment reinstated. We are of the opinion, under all of the circumstances, that the delay of slightly more than 12 months between the institution of this criminal action and the rendering of the indictment did not deprive defendant of his right to a speedy trial (Barker v. Wingo, 407 U. S. 514; United States v. Marion, 404 U. S. 307). While the excuse proffered by the People—essentially law office failure— is generally insufficient as an explanation for delay in prosecution, the factors set forth in otir recent decision in People v. Artonio (42 A D 2d 716) are generally relevant in the present case as well (see, also, People v. Ganei, 27 N Y 2d 418). Hopkins,. Acting P. J., Shapiro, Christ, Brennan and Munder, JJ., concur.